Title: From Thomas Jefferson to Thomas Pinckney, 24 June 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



June 24. 1792.

Th: Jefferson begs leave to trouble Mr. Pinckney with the following commissions.
Faden, map maker in London is engraving a map of S. America from one which Th:J. furnished him. He is to return the original and half a dozen copies. Colo. Smith employed him. Will Mr. Pinckney be so good as to jog him from time to time?
Will he also be so good as to procure a model of those parts of the threshing machine (spoken of in Young’s annals of 1791.) in which the principle of the machine consists, and a written description of the rest, mentioning particularly the diameter of wheels, no. of cogs, rounds &c. without which a number of bungling essays may be made unsuccesfully, merely from not hitting the convenient proportions of the parts. The expence shall be immediately and thankfully replaced. Perhaps Mr. Pinkney may have occasional employments of money here, and Th:J. will gladly interchange offices of this kind.
To send Th:J. Chalmers’s pamphlet ‘Opinions on interesting subjects,’ also the 2. publications by Knox, for the use of his office.
